IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 00-20089
                           Summary Calendar



UNITED STATES OF AMERICA

                Plaintiff - Appellee

     v.

EFREN MORENO-CASTILLO

                Defendant - Appellant

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-99-CR-488-1
                      --------------------
                         October 4, 2000

Before KING, Chief Judge, and JONES and STEWART, Circuit Judges.

PER CURIAM:*

     Efren Moreno-Castillo (Moreno) has appealed the sentence

which he received upon pleading guilty of possessing cocaine with

intent to distribute it.    We AFFIRM.

     Moreno contends that the district court reversibly erred by

denying him sentencing credit for acceptance of responsibility,

as provided by U.S.S.G. § 3E1.1.    The district court based its

ruling on a finding that at his presentence interview, Moreno

asserted falsely that he had agreed to sell only two kilograms of

cocaine rather than six.    The court’s finding of Moreno’s

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-20089
                                -2-

involvement with six kilograms of cocaine is supported by tape

recordings of the transaction, as Moreno conceded in his

objections to the presentence report.     Such misrepresentations

disqualify a defendant from receiving credit for acceptance of

responsibility.   See United States v. Salinas, 122 F.3d 5, 7 (5th

Cir. 1997).

     AFFIRMED.